

116 S3608 IS: Coronavirus Relief Fund Flexibility for State and Local Government Act
U.S. Senate
2020-05-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3608IN THE SENATE OF THE UNITED STATESMay 5, 2020Mr. Kennedy introduced the following bill; which was read twice and referred to the Committee on AppropriationsA BILLTo amend the CARES Act to provide flexibility in use of funds by States, Indian Tribes, and municipalities.1.Short titleThis Act may be cited as the Coronavirus Relief Fund Flexibility for State and Local Government Act.2.Flexibility in use of funds by States, Indian Tribes, and municipalities(a)In generalThe CARES Act (Public Law 116–136) is amended by adding after section 23007 the following:23007A(a)Except as provided in subsection (b), notwithstanding any other provision of this Act or an amendment made by this Act, funds made available under this Act, or an amendment made by this Act, to a State or municipality, as those terms are defined in section 4002, may be used by the State or municipality for operating expenses not related to the coronavirus disease 2019 (COVID–19), to remain available until expended.(b)No State may use funds made available under this Act or an amendment made by this Act for any State pension fund..(b)ApplicabilityThe amendment made by subsection (a) shall apply to funds made available under the CARES Act (Public Law 116–136) on or after the date of enactment of that Act.(c)Elimination of use of funds restrictions on Coronavirus Relief Fund paymentsEffective as if included in the enactment of the Coronavirus Aid, Relief, and Economic Security Act (Public Law 116–136), section 601 of the Social Security Act, as added by section 5001(a) of the Coronavirus Aid, Relief, and Economic Security Act, is amended—(1)by striking subsection (d) and inserting the following:(d)Use and availability of fundsFunds paid to a State, Tribal government, and unit of local government under this section may be used for operating expenses not related to the Coronavirus Disease 2019 (COVID–19) and shall remain available until expended.;(2)in subsection (e), by striking that the local government’s proposed uses of the funds are consistent with subsection (d); and(3)in subsection (f)—(A)by striking paragraph (2);(B)by redesignating paragraphs (3) and (4) as paragraphs (2) and (3), respectively; and(C)in paragraph (2) (as redesignated by subparagraph (B)), by striking and recoupment.